141 F.3d 1168
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.In re:  Floyd Phillip GIBBONS, II, Debtor.FIRST CANTERBURY SECURITIES, INC., Appellant,v.Floyd Phillip GIBBONS, II, Appellee.
No. 97-3701.
United States Court of Appeals, Eighth Circuit.
Submitted March 13, 1998.Filed March 25, 1998.

Appeal from the United States District Court for the Eastern District of Arkansas.
Before BOWMAN and MORRIS SHEPPARD ARNOLD, Circuit Judges, and NANGLE, District Judge.1
PER CURIAM.


1
The Bankruptcy Court2 dismissed the objection of First Canterbury Securities, Inc. to the dischargeability of its claim in the Chapter 7 proceedings of Floyd Phillip Gibbons, II.  The Bankruptcy Court ruled the objection untimely because First Canterbury filed it after the Bankruptcy Rule 4007(c) deadline without first obtaining an extension.  The District Court3 affirmed the decision of the Bankruptcy Court.  First Canterbury appeals.


2
Having considered the record and the parties' briefs and oral arguments on appeal, we find no reason for reversal.  Because the case involves a routine application of bankruptcy rules that are plain in their meaning and an opinion would lack precedential value, we sustain the order of the District Court without further comment.


3
AFFIRMED. See 8th Cir.  R. 47B.



1
 The Honorable John F. Nangle, United States District Judge for the Eastern District of Missouri, sitting by designation


2
 The Honorable Mary D. Scott, United States Bankruptcy Judge for the Eastern District of Arkansas


3
 The Honorable Stephen M. Reasoner, Chief Judge, United States District Court for the Eastern District of Arkansas